Case: 20-40084      Document: 00515845851         Page: 1     Date Filed: 05/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      May 3, 2021
                                  No. 20-40084
                               Conference Calendar                  Lyle W. Cayce
                                                                         Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Khristal Ford,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:19-CR-70-1


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Khristal Ford
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Ford has filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40084     Document: 00515845851          Page: 2    Date Filed: 05/03/2021




                                   No. 20-40084


   brief and the relevant portions of the record reflected therein, as well as
   Ford’s response. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the appeal is DISMISSED. See 5th
   Cir. R. 42.2.
          Ford’s motion to proceed pro se is DENIED as untimely. United
   States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                         2